Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Mrose on May 19, 2022.
The application has been amended as follows: 
Claim 1. A face recognition system comprising: a monitor camera for continuously capturing a plurality of captured images of a given monitoring space at a given angle of view; a first face recognition processing unit for continuously performing face recognition by using a first threshold value to detect a face region on each of the captured images, and transmitting each of the captured images on which the face region has been detected; a second face recognition processing unit for performing face recognition to detect a face image by using a second threshold value which is higher than the first threshold value on each of the captured images transmitted from the first face recognition processing unit; a coordinate of barycentric position determining unit for determining a coordinate of a barycentric position of each of the detected face regions which were detected by the first face recognition processing unit; a point mask learning unit for, when the second face recognition processing unit cannot recognize a face image on one of the captured images transmitted from the first face recognition processing unit, storing the coordinate of 2U.S. Application No. 16/635,582Atty. Dkt. IT035 the barycentric position determined by the barycentric position determining unit as a new point mask coordinate data into a storage device; a point mask check processing unit for, when the first face recognition processing unit detects a face region on one of the captured images, checking if there is a same coordinate data with the coordinate of the barycentric position determined by the coordinate of barycentric position determining unit among the point mask coordinates stored in the storage, and in a case when the same coordinate data is found, stopping the first face recognition processing unit from transmitting the captured image on which the face region has been detected to the second face recognition processing unit; a face recognition result output unit for outputting a face recognition result when the second face recognition processing unit successfully recognizes a face; and an automatic reception processing unit for displaying on a monitor screen a welcome message corresponding to a face detection by the first face recognition processing unit and a welcome message corresponding to an attribute of a person specified by a face authentication processing unit.
Claim 2. The face recognition system as claimed in claim 1, further comprising: the monitor screen installed in a reception booth with the monitor camera and connected with this face recognition system; the face authentication processing unit for specifying a person using a face recognition result output from the face recognition result output unit
Claim 5. A face recognition method to be executed by a computer, wherein the method comprising: a camera image capturing step in which a monitor camera continuously captures a plurality of captured images of a given monitoring space at a given angle of view; a first face recognition processing step for continuously performing face recognition by using a first threshold value to detect a face region on each of the captured images, and transmitting each of the captured images on which the face region has been detected; a second face recognition processing step for performing face recognition in order to detect a face image by using a second threshold value which is higher than the first threshold value on each of the captured images transmitted from the first face recognition processing step; 4U.S. Application No. 16/635,582Atty. Dkt. IT035 a coordinate of barycentric position determining step for determining a coordinate of a barycentric position of each of the detected face regions which were detected by the first face recognition processing step; a point mask learning step for, when the second face recognition processing step cannot recognize a face image on one of the captured images transmitted from the first face recognition processing step, storing the coordinate of the barycentric position determined by the barycentric position determining step as a new point mask coordinate data into a storage device; a point mask check processing step for, when the first face recognition processing step detects a face region on one of the captured images, checking if there is a same coordinate data with the coordinate of the barycentric position determined by the coordinate of barycentric position determining step among the point mask coordinates stored in the storage device, and in a case when the same coordinate data is found, stopping the first face recognition processing step from transmitting the captured image on which the face region has been detected to the second face recognition processing step; a face authentication processing step. 
Claim 6. The face recognition method as claimed in claim 5, further comprising: 5U.S. Application No. 16/635,582Atty. Dkt. IT035 the face authentication processing step of specifying a person by using the face recognition result output
Claim 9 A non-transitory computer-readable medium containing program instructions for face recognition, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out: a camera image capturing step in which a monitor camera continuously captures a plurality of captured images of a given monitoring space at a given angle of view; 6U.S. Application No. 16/635,582Atty. Dkt. IT035 a first face recognition processing step for continuously performing face recognition by using a first threshold value to detect a face region on each of the captured images, and transmitting each of the captured images on which the face region has been detected; a second face recognition processing step for performing face recognition in order to detect a face image by using a second threshold value which is higher than the first threshold value by using a second threshold value which is higher than the first threshold value on each of the captured images transmitted from the first face recognition processing step; a coordinate of barycentric position determining step for determining a coordinate of a barycentric position of each of the detected face regions which were detected by the first face recognition processing step; a point mask learning step for, when the second face recognition processing step cannot recognize a face image on one of the captured images transmitted from the first face recognition processing step, storing the coordinate of the barycentric position determined by the barycentric position determining step as a new point mask coordinate data into a storage device; a point mask check processing step for, when the first face recognition processing step detects a face region on one of the captured images, checking if there is a same barycentric coordinate data with the coordinate of the barycentric position determined by the coordinate of barycentric position determining step among the point mask coordinate data stored in the storage device, and in a case when the same 7U.S. Application No. 16/635,582Atty. Dkt. IT035 coordinate data is found, stopping the first face recognition processing step from transmitting the captured image on which the face region has been detected to the second face recognition processing step; and an automatic reception processing step of displaying on a monitor screen a welcome message corresponding to the face detection by the first face recognition processing step and a welcome message corresponding to an attribute of a person specified by a face authentication processing step.
Claim 10. The non-transitory computer-readable medium as claimed in claim 9, further comprising: the face authentication processing step of specifying a person by using the face recognition result output
End of Amendment. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of Examiner’s amendment above, there are no further pending objections or rejections. Accordingly, this application is in condition for allowance. 
Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 5 and 9 allowable is “a first face recognition processing unit for continuously performing face recognition by using a first threshold value to detect a face region on each of the captured images, and transmitting each of the captured images on which the face region has been detected; a second face recognition processing unit for performing face recognition to detect a face image by using a second threshold value which is higher than the first threshold value on each of the captured images transmitted from the first face recognition processing unit… and an automatic reception processing unit for displaying on a monitor screen a welcome message corresponding to a face detection by the first face recognition processing unit and a welcome message corresponding to an attribute of a person specified by a face authentication processing unit, in view of the remaining claim limitations. 
Likewise claims 2-4, 6-8 and 10-12 are allowed because they are dependents of claims 1, 5 and 9, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661